DETAILED ACTION
This is in response to the application filed on 6/3/2020 in which claims 1 – 21 are presented for examination.
Status of Claims
Claims 1 – 21 are pending, of which claims 1, 8, and 15 are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 300 and 500.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Specification
The disclosure is objected to because of the following informalities: the specification does not describe the reference numerals 300 and 500 in Figures 3 and 5.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 14 recite the limitation "the VMM" in the last line.  There is insufficient antecedent basis for this limitation in the claim.  Note that ‘a VMM’ is 

Claim Objections
Claims 4, 11, and 17 are objected to because of the following informalities:  each of claims 4, 11, and 17 refer to ‘I/O’ with no further definition for this acronym.  The examiner recommends amending claims 4, 11, and 17 to state ‘input/output (I/O).’  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  claim 16 refers to ‘AI’ with no further definition for this acronym.  The examiner recommends amending claim 16 to state ‘artificial intelligence (AI).’  Appropriate correction is required.
Claims 5, 6, 12, and 13 are objected to because of the following informalities:  claims 5 and 6 state “assigns VM of the host” and “wherein VMM of the host,” respectively.  The examiner recommends amending claims 5 and 6 to state “assigns the VM of the host” and “wherein the VMM of the host.”  Claims 12 and 13 have identical claim language requiring the same solution.  Appropriate correction is required.
Claims 15 – 21 are objected to because of the following informalities:  Independent claim 15 states “performing the instruction using the DP accelerator resources based on the request and generates a result.”  The examiner suggests amending claim 15 to state “performing the instruction using the DP accelerator resources based on the request and generating.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  claim 17 refers to ‘wherein the hardware I/O information’ with no previous mention of hardware I/O information.  The examiner recommends amending claim 16 to state ‘wherein   Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 8, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shah et al., U.S. Patent 7,634,650 (hereinafter referred to as Shah).

Referring to claim 1, Shah discloses “A data processing (DP) accelerator” (column 2 lines 26 - 35 resource virtualization switch includes hardware resources, which include cryptographic accelerator resources), “comprising: one or more statically partitioned resources” (column 2 lines 26 – 35 include hardware resources.  Column 10 line 66 - column 11 line 11 and Fig. 7 shows multiple servers mapped to shared resource virtualization switch resources.  Also, column 11 line 11 – 34 "VNICs 721 and 723 each have buffer/descriptor rings accessible by servers bound to those particular VNICs. Similarly, servers may be bound to VNIC 725 and VSSL 727"); “and one or more virtual functions (VFs) each associated with one of the one or more statically partitioned resources” (column 9 lines 5 - 18 "graphics accelerators can be virtualized"), “wherein a virtual machine (VM) of a host is assigned with one of the one or more VFs to access the statically partitioned resources associated with the assigned VF, and wherein the VM has no access to the rest of the one or more statically partitioned resources of the DP accelerator” (Column 10 line 66 - column 11 line 11 and Fig. 7 shows multiple servers mapped to shared resource virtualization switch resources.  Column 6 lines 47 – 65 server can be a virtual machine).

	As per claim 3, Shah discloses “the VM transmits data packets directly to the VF via hardware access to the VF using a VF driver running on the VM” (column 4 lines 54 - 65 virtual cryptographic accelerator device driver.  Also, column 9 lines 34 – 47 "In some instances, the resource virtualization switch queues the packet in a transmit-pending buffer or in a queue associated with the initiating server").

	As per claim 4, Shah discloses “the VF transmits data packets to the VM via an I/O queue for the VF” (column 9 lines 48 – 63 “the resource virtualization switch reads buffer rings or descriptor queues associated with a resource virtualization switch and transfers data into its own receive buffer ring. It can then proceed to interrupt the host processor to transfer data into host memory or directly transfer data into host memory”).

Referring to claim 8, claim 1 recites the corresponding limitations as that of claim 8.  Therefore, the rejection of claim 1 applies to claim 8. 

Note, claim 10 recites the corresponding limitations of claim 3.  Therefore, the rejection of claim 3 applies to claim 10.

Note, claim 11 recites the corresponding limitations of claim 4.  Therefore, the rejection of claim 4 applies to claim 11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Kaplan et al., U.S. Patent Application 2016/0239326 (hereinafter referred to as Kaplan).

As per claim 2, Shah does not appear to explicitly disclose “a single root input output virtualization (SR-IOV) pass through device.”
However, Kaplan discloses another virtualized system including “a single root input output virtualization (SR-IOV) pass through device” ([0003] virtual devices, SR-IOV, virtualization manager, etc.  [0011] “an SR-IOV capable physical device that provides access to the logical network needed by the virtual machine”).
Shah and Kaplan are analogous art because they are from the same field of endeavor, which is virtualized systems and connections.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Shah and Kaplan before him or her, to modify the teachings of Shah to include the teachings of Kaplan so that an SR-IOV pass through device is utilized in the system.
The motivation for doing so would have been to bypass virtual networking on the host to reduce latency between the VM and the physical device and lower CPU utilization devoted to packet transfer (as stated by Kaplan in [0010]).
Therefore, it would have been obvious to combine Kaplan with Shah to obtain the invention as specified in the instant claim.

	As per claim 5, Shah does not appear to explicitly disclose “a virtual machine manager (VMM) of the host assigns VM of the host to communicate with the VF.”
	However, Kaplan discloses “a virtual machine manager (VMM) of the host assigns VM of the host to communicate with the VF” ([0020] virtualization manager determines whether there is an available virtual function that may be assigned to the virtual machine).
Shah and Kaplan are analogous art because they are from the same field of endeavor, which is virtualized systems and connections.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Shah and Kaplan before him or her, to modify the teachings of Shah to include the teachings of Kaplan so that a VMM assigns VMs to VFs.
The motivation for doing so would have been to avoid the need for a user to manually configure connections.  The VMM of Kaplan receives a request and configures the system as described in [0013] – [0020]. 
Therefore, it would have been obvious to combine Kaplan with Shah to obtain the invention as specified in the instant claim.

Note, claim 9 recites the corresponding limitations of claim 2.  Therefore, the rejection of claim 2 applies to claim 9.

Note, claim 12 recites the corresponding limitations of claim 5.  Therefore, the rejection of claim 5 applies to claim 12.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Kaplan, further in view of Kumar et al., WIPO Publication WO 2018/176393 A1 (hereinafter referred to as Kumar) (from Applicant’s IDS).
As per claim 6, Kaplan discloses “if none of the one or more VFs are available for assignment, the VMM waits for a next of the one or more VFs to become available for assignment, or the VMM denies the assignment, or the VMM migrates the VM to another host to be assigned to a VF of the another host” ([0020] virtualization manager determines whether there is an available virtual function that may be assigned to the virtual machine. [0022] if the virtual function is mandatory, the virtualization manager may reject the request).
Neither Shah nor Kaplan appears to explicitly disclose “VMM of the host assigns at most one VF to the VM.”
However, Kumar discloses “VMM of the host assigns at most one VF to the VM” ([0073] VF assigned to a VM, Fig. 2 and [0028] each VF assigned to a VM directly).
Shah, Kaplan, and Kumar are analogous art because they are from the same field of endeavor, which is virtualized systems and connections.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Shah, Kaplan, and Kumar before him or her, to modify the teachings of Shah and Kaplan to include the teachings of Kumar so that the manager assigns at most one VF to the VM.
The motivation for doing so would have been to provide for fairness between the virtual machines.
Therefore, it would have been obvious to combine Kumar with Shah and Kaplan to obtain the invention as specified in the instant claim.

Note, claim 13 recites the corresponding limitations of claim 6.  Therefore, the rejection of claim 6 applies to claim 13.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Kumar.

As per claim 7, Shah discloses “data packets are transmitted directly between the VM and the VF assigned to the VM” (column 9 lines 34 – 47 "In some instances, the resource virtualization switch queues the packet in a transmit-pending buffer or in a queue associated with the initiating server").
Shah does not appear to explicitly disclose “data packets are transmitted directly between the VM and the VF assigned to the VM without passing through the VMM.”
	However, Kumar discloses “data packets are transmitted directly between the VM and the VF assigned to the VM without passing through the VMM” ([0028] each VF assigned to a VM directly, [0032] “the VF driver directly accesses the VF
(for instance, the entire MMIO space and all of its capabilities) without involving the VMM”).
Shah and Kumar are analogous art because they are from the same field of endeavor, which is virtualized systems and connections.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Shah and Kumar before him or her, to modify the teachings of Shah to include the teachings of Kumar so that data is transmitted between the VM and VF without passing through the VMM.

Therefore, it would have been obvious to combine Kumar with Shah to obtain the invention as specified in the instant claim.

Note, claim 14 recites the corresponding limitations of claim 7.  Therefore, the rejection of claim 7 applies to claim 14.

Claims 15 and 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Arikatla et al., U.S. Patent Application 2018/0157521 (hereinafter referred to as Arikatla).

	Referring to claim 15, Kumar discloses “A computer-implemented method, comprising: receiving, by a virtual function (VF), a request from an application to perform an instruction by a data processing (DP) accelerator using resources at the DP accelerator” (Fig. 1 and [0025] each VM is running applications, Fig. 2 VM sending to VF. [0028] VF drivers can directly submit work to VFs, accelerators may be virtualized, multiple VFs), “wherein the receiving is a direct pass through communication from a virtual machine (VM)” ([0002] SR-IOV for direct access to functions from VMs), “wherein the VF is assigned to only one VM and the VF is one of a plurality of VFs of the DP accelerator” ([0073] VF assigned to a VM, Fig. 2 and [0028] accelerators may be virtualized, each VF assigned to a VM directly); “performing the instruction using the DP [0028] VF drivers can directly submit work to VFs and the device processes the work).
	Kumar does not appear to explicitly disclose “determining one or more memory addresses of the VM to store the result; and transmitting the result to the VM using the VF based on the one or more memory addresses of the VM.”
	However, Arikatla discloses “determining one or more memory addresses of the VM to store the result; and transmitting the result to the VM using the VF based on the one or more memory addresses of the VM” ([0041] requests and results may be sent between different host machines (addresses).  [0047] has a virtualized file system processing a request from a VM and sending the results to the requesting VM).
Kumar and Arikatla are analogous art because they are from the same field of endeavor, which is virtualized systems and connections.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kumar and Arikatla before him or her, to modify the teachings of Kumar to include the teachings of Arikatla so that the virtualized accelerator returns results of submitted work to the VM based on ad address to store the result at the VM.
The motivation for doing so would have been to provide a means for completing the requested work for the requesting VM.  This provides for a more efficient system since the VM is free to accomplish other tasks while the accelerator processes the work.
Therefore, it would have been obvious to combine Arikatla with Kumar to obtain the invention as specified in the instant claim.

As per claim 17, Kumar discloses “wherein the hardware I/O information of the VF is located at a driver of the VM at a host hosting the application running on the VM” (Fig. 2 and [0025] each VM is running applications. [0027] VFs have address registers, configuration space, etc. and [0028] the VF driver directly accesses the VFs).

	As per claim 18, Kumar discloses “the DP accelerator includes a SR-IOV pass through device” (Fig. 2 and [0028] SR-IOV).

	As per claim 19, Kumar discloses “wherein the VM of the host is initially assigned the VF by a virtual machine manager (VMM) of the host” (Fig. 2 and [0028] each VF can be assigned to a VM).

	As per claim 20, Kumar discloses “wherein data packets are transmitted between the VM and the virtual function corresponding to the VM without passing
through the VMM” ([0032] – [0033] “the VF driver directly accesses the VF
(for instance, the entire MMIO space and all of its capabilities) without involving the VMM” and “the VM directly submits memory commands (for example, direct
memory accesses (DMAs)) to the device without VMM involvement”).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Arikatla, further in view of Guim Bernat, U.S. Patent Application 2019/0121671 (hereinafter referred to as GB).
	
As per claim 16, neither Kumar nor Arikatla appear to explicitly disclose “the instruction is an instruction to train an AI model or to perform an inference based on an AI model.”
However, GB discloses “the instruction is an instruction to train an AI model or to perform an inference based on an AI model” ([0010] virtual appliance with acceleration resources, [0015] client device may be a virtual machine that discovers acceleration resources available, [0019] the type of acceleration available may be AI inference).
Kumar, Arikatla, and GB are analogous art because they are from the same field of endeavor, which is virtualized systems and connections.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kumar, Arikatla, and GB before him or her, to modify the teachings of Kumar and Arikatla to include the teachings of GB so that an instruction to perform an AI inference is executed by the accelerator.
The motivation for doing so would have been to perform the AI model inference computations on the accelerator in order to offload this processing from the client (as described in [0002] of GB).
Therefore, it would have been obvious to combine GB with Kumar and Arikatla to obtain the invention as specified in the instant claim.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Arikatla, further in view of Shah.

As per claim 21, neither Kumar nor Arikatla appear to explicitly disclose “data packets are transmitted between the VM and the VF corresponding to the VM via direct memory access (DMA) independent of a processing unit of the host.”
However, Shah discloses “data packets are transmitted between the VM and the VF corresponding to the VM via direct memory access (DMA) independent of a processing unit of the host” (column 2 lines 26 – 35 resource virtualization switch includes hardware resources, which include cryptographic accelerator resources.  Virtualization logic includes virtualized DMA engines to obtain data from the servers and provide the data to the selected hardware resources).
Kumar, Arikatla, and Shah are analogous art because they are from the same field of endeavor, which is virtualized systems and connections.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kumar, Arikatla, and Shah before him or her, to modify the teachings of Kumar and Arikatla to include the teachings of Shah so that data packets are transmitted between VF and VM via DMA.
The motivation for doing so would have been to allow minimal processor involvement during data transfers (as stated by Shah at column 14 lines 20 – 23).
Therefore, it would have been obvious to combine Shah with Kumar and Arikatla to obtain the invention as specified in the instant claim.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application 20130055254 teaches dynamic assignment of a virtual machine with a hardware resource.
U.S. Patent Applications 20210149733, 20210150002, 20210109792, 20210152600, 20210150406 are copending applications of Applicant with similar teachings.
U.S. Patent Application 20200409735 teaches a VMM configuring a cluster of VMs.
U.S. Patent Application 20110321042 teaches permitting multiple virtual machines (VMs) to separately configure and access a physical resource, substantially outside of a virtual machine monitor (VMM) that hosts the VMs.
U.S. Patent Application 20160127495 teaches virtual machine migration methods.
U.S. Patent Application 20160103698 teaches a network virtualization policy management system.
U.S. Patent 10223159 is the granted patent to Kaplan above.
U.S. Patent 10740456 teaches a virtualization module to communicate with the VMM and execute, at a privilege level of the CPU, to control access permissions to kernel resources accessible by the process.
U.S. Patent 9813283 teaches RDMA and virtualization logic for connecting to a remote entity.

European Patent Application EP 3306870 A1 teaches a switch virtual machine and allocating a network resource to the switch virtual machine.
‘Configure SR-IOV Network Virtual Functions in Linux KVM’ by Clayne B Robison, 06/19/2017 teaches SR-IOV network virtual functions, an SR-IOV passthrough device.
‘NFV Acceleration (Part 2)’ by GalSagie, 25 Jan 2015 teaches passthrough SR-IOV.
‘Hardware supported efficient accelerator partitioning for workstation consolidation and virtualization’ by Johannes Hiltscher teaches SR-IOV and a hardware supported approach for efficient accelerator partitioning.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN G SNYDER/Primary Examiner, Art Unit 2184